 1 Krsto Mijanovic (Bar No. 205060)
     kmijanovic@hbblaw.com
 2 Steven A. Scordalakis (Bar No. 293212)
     sscordalakis@hbblaw.com
 3 HAIGHT BROWN & BONESTEEL LLP
   555 South Flower Street, Forty-Fifth Floor
 4 Los Angeles, California 90071
   Telephone: 213.542.8000
 5 Facsimile: 213.542.8100

 6 Attorneys for Defendant,
   BROAN-NUTONE LLC
 7
   Alan J. Jang (SBN 83409)
 8 Sally Noma (SBN 264774)
   Jang & Associates, LLP
 9 1766 Lacassie Avenue, Suite 200
   Walnut Creek, California 94596
10 Telephone: (925) 937-1400
   Facsimile: (925) 937-1414
11
   Attorneys for Plaintiff,
12 CSAA INSURANCE EXCHANGE

13
                                   UNITED STATES DISTRICT COURT
14
                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
15

16
   CSAA INSURANCE EXCHANGE, as                        Case No. 2:16-CV-02929-TLN-AC
17 subrogee of Pedro Casteneda, Maria
   DeRodriguez, Tongo Inthilath; Andrew &             PARTIES’ THIRD STIPULATION AND
18 Dena Savage; Audry Ngo,                            REQUEST TO MODIFY THE PRE-
                                                      TRIAL SCHEDULING ORDER; AND
19                    Plaintiff,                      ORDER THEREON

20           v.                                       Date: TBD
                                                      Time: TBD
21 BROAN-NUTONE LLC and DOES 1 through                Location: TBD
   50, inclusive,
22                                                    Honorable Judge Troy L. Nunley
                  Defendants.
23                                                    Trial: June 3, 2019

24

25

26            TO THE HONORABLE COURT, pursuant to Federal Rule of Civil Procedure 16(b)(4),

27 this Court’s Pre-Trial Scheduling Order (ECF No. 6), and Honorable Troy L. Nunley’s Standard

28 Information, plaintiff CSAA Insurance Exchange (“Plaintiff”), and Defendant Broan-NuTone LLC

     BM07-0000160
     12791683.1                                   1
 1 (“Defendant”) (collectively the “Parties”), by and through their respective counsel of record, hereby

 2 stipulate, agree, and request that the Court modify the Pre-Trial Scheduling Order (“Scheduling

 3 Order”) (ECF No. 6), for which good cause exists, as follows:

 4            WHEREAS, this subrogation action arises from seven separate claims involving Plaintiff’s

 5 insureds. Plaintiff alleges that each of its insured’s properties contained ceiling fans designed and

 6 manufactured by Defendant. Plaintiff has asserted causes of action for Strict Product Liability,

 7 Failure to Warn, Negligence, Negligent Failure to Recall/Retrofit, and violation of the Consumer

 8 Legal Remedies Act of California (Civil Code section 1750, et seq.).

 9            WHEREAS, on February 15, 2017, this Court issued its Scheduling Order.

10            WHEREAS, thereafter, the Parties have actively pursued discovery. The Parties have

11 exchanged written discovery and production of documents, subpoenaed records from

12 knowledgeable third-parties, and engaged in good faith efforts to resolve certain discovery disputes

13 in an effort to avoid consuming Court resources, and protracted litigation. In addition, the Parties

14 have taken thirteen (13) depositions, including witnesses to the subject fire(s), responding

15 emergency personnel and investigators, and Plaintiff’s and Defendant’s Person(s) Most Qualified as

16 to certain topics.

17            WHEREAS, on June 21, 2018, this Court continued the discovery deadline until

18 July 30, 2018. (ECF No. 27.)

19            WHEREAS, on August 21, 2018, pursuant to the Parties’ First Stipulation and Request to

20 Modify the Scheduling Order, this Court modified the Scheduling Order and continued the deadline

21 to disclose experts and supplemental experts. (ECF No. 33.)

22            WHEREAS, Defendant filed its second Motion to Sever and Dismiss Plaintiff’s Claims,

23 which was set for October 4, 2018; and Plaintiff filed its Motion for Leave to File its Second-

24 Amended Complaint, which was set for the same day (the “Parties’ Motions”). (ECF Nos. 34 and

25 35.)

26            WHEREAS, on September 25, 2018, pursuant to the Parties’ Second Stipulation and
27 Request to Modify the Scheduling Order, this Court modified the Scheduling Order and continued

28 the deadline to disclose experts and supplemental experts, as well as the last day to hear dispositive

     BM07-0000160
     12791683.1                                       2
 1 motions, to allow the Court sufficient time to hear the Parties’ Motions. The Court ordered as

 2 follows:

 3            Disclosure Of Expert Witnesses:                                   October 25, 2018

 4            Disclosure Of Rebuttal Expert Witnesses:                          November 15, 2018

 5            Last Day To Hear Dispositive Motions:                             February 7, 2019

 6            Last Day To File Joint Final Pre-Trial Conference Statement:      March 28, 2019

 7            Final Pre-Trial Conference:                                       April 4, 2019

 8            Last Day To File Trial Briefs:                                    May 20, 2019

 9            Trial:                                                            June 3, 2019

10 (ECF No. 41.)

11            WHEREAS, on September 27, 2018, this Court took the Parties’ Motions under

12 submission, and vacated the hearings thereon. (ECF No. 45.)

13            WHEREAS, on October 25, 2018, the Parties disclosed experts. The Parties now desire to

14 engage in mediation in an effort to resolve this matter prior to disclosing supplemental experts.

15 With a trial date of June 3, 2019, the Parties believe that good cause exists to modify the Scheduling

16 Order as proposed.

17 \\\

18 \\\

19 \\\

20 \\\

21 \\\

22 \\\

23 \\\

24 \\\

25 \\\

26 \\\
27 \\\

28 \\\

     BM07-0000160
     12791683.1                                       3
 1            THEREFORE, the Parties request the Court modify the Scheduling Order as follows:

 2            Disclosure Of Rebuttal Expert Witnesses:                             November 29, 2018

 3            Last Day To Hear Dispositive Motions:                                February 21, 2019

 4            Last Day To File Joint Final Pre-Trial Conference Statement:         March 28, 2019

 5            Final Pre-Trial Conference:                                          April 4, 2019

 6            Last Day To File Trial Briefs:                                       May 20, 2019

 7            Trial:                                                               June 3, 2019

 8

 9 Dated: November 9, 2018                     HAIGHT BROWN & BONESTEEL LLP

10

11                                             By:           /s/ Krsto Mijanovic
                                                      Krsto Mijanovic
12                                                    Steven A. Scordalakis
13                                                    Attorneys for Defendant
                                                      BROAN-NUTONE LLC
14

15
     Dated: November 9, 2018                   Jang & Associates, LLP
16

17

18                                             By:        /s/ Sally Noma
                                                      Alan J. Jang
19                                                    Sally Noma
                                                      Attorneys for Plaintiff,
20                                                    CSAA INSURANCE EXCHANGE
21

22

23

24

25

26
27

28

     BM07-0000160
     12791683.1                                        4
 1                                                ORDER

 2            COME NOW, the Parties’ Third Stipulation and Request to Modify the Pre-Trial

 3 Scheduling Order came before this Court. Having found good cause therein, this Court modifies

 4 the Pre-Trial Scheduling Order (ECF No. 6) as follows:

 5            Disclosure Of Rebuttal Expert Witnesses:                           November 29, 2018

 6            Last Day To Hear Dispositive Motions:                              February 21, 2019

 7            Last Day To File Joint Final Pre-Trial Conference Statement:       March 28, 2019

 8            Final Pre-Trial Conference:                                        April 4, 2019

 9            Last Day To File Trial Briefs:                                     May 20, 2019

10            Trial:                                                             June 3, 2019

11 IT IS SO ORDERED

12

13 Dated: November 9, 2018

14

15
                                                      Troy L. Nunley
16                                                    United States District Judge
17

18

19

20

21

22

23

24

25

26
27

28

     BM07-0000160
     12791683.1                                        1
